MEMORANDUM *
In reviewing the denial of a motion for a new trial, we will find an abuse of discretion by the district court only “in exceptional circumstances in which the evidence weighs heavily against the verdict.” See United States v. Chen, 754 F.2d 817, 821 (9th Cir.1985). Appellant has failed to demonstrate exceptional circumstances. To the contrary, there was sufficient evidence in the record to support Appellant’s conviction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.